DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A-E, as set forth in the Office action mailed on May 25, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 25, 2021 is withdrawn.  Claim 10, directed to a guide rail assembly and the reaction force modules are no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 and 10 are allowed.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Reaves on November 22, 2021.
The application has been amended as follows: 
1.  A ball screw mountable on a mounting bed which is movable in a lengthwise direction, comprising:
a screw shaft including a cylindrical shaft body which extends along an axis, and a helical external groove which is provided on said shaft body and helically extends about the axis;
a ball nut including a carrier seat which is rotatably sleeved around said shaft body and on which the mounting bed is disposed, said carrier seat having a carrier portion by which the mounting bed is carried; and
at least one reaction force sensing module attached to said carrier seat and configured to abut against the mounting bed for measuring a reaction force exerted on the mounting bed by said ball nut during displacement of said ball nut along said screw shaft,
wherein the mounting bed has:
a base seat and a mounting hole which extends through the base seat in [[the]] a lengthwise direction and includes a larger-diameter section and a smaller-diameter section extending therefrom in the lengthwise direction through the base seat, and 

wherein said reaction force sensing module includes:
a sleeve ring which surrounds the axis, and 
a plurality of force sensing units which are connected to and disposed on an inner peripheral surface of said sleeve ring and which are angularly displaced from each other about the axis, 
wherein said carrier seat has a flange portion which is connected to an axial end of said carrier portion in a direction of the axis, said carrier portion and said flange portion being disposed in the smaller-diameter section and the larger-diameter section, respectively, said flange portion having a cross-section which is transverse to the direction of the axis and which is dimensioned larger than a cross-section of said carrier portion that is transverse to the direction of the axis to form a shoulder surface adjoined with said carrier portion and facing the direction of the axis, said sleeve ring being sleeved on and threadedly engaged with a periphery of said flange portion, and abutting against the abutting surface, said force sensing units abutting against said periphery of said flange portion.   

10.  The ball screw as claimed in Claim 1, wherein said ball screw is disposed to perform a detecting process for determining a deflection of said screw shaft, wherein the mounting bed is disposed to a guide rail assembly which has two guide rails and a saddle that is movable on the guide rails and connected with the mounting bed, and wherein said reaction force sensing module is electronically connected with a control unit such that said ball nut is movable reciprocatively along the axis by rotation of said screw shaft to move the mounting bed along the guide rails to a 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while it is well known to have a sensing module attached to a carrier seat to measure a reaction force, the prior art neither anticipates nor renders obvious a screw assembly having a sensing module where the sensing module is mounted in a threaded sleeve ring that is threadingly engaged with a flange portion of the carrier seat as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658